The pertinent parts of the Constitution for a decision of this case are the following: Section 20, Article III:
"The Legislature shall not pass special or local laws . . . regulating the practice of courts of justice, except municipal courts. . . ."
Section 21, Article III, provides:
"In all cases enumerated in the preceding section all laws shall be general and of uniform operation throughout the State, but in all cases not enumerated or excepted in that section, the Legislature may pass special or local laws: . . ."
Section 24, Article 3:
"The Legislature shall establish a uniform system of county and municipal government, which shall be applicable, except in cases where local or special laws are provided by the Legislature that may be inconsistent therewith."
Section 8, Article VIII:
"The Legislature shall have power to establish and to abolish, municipalities, to provide for their government, and to prescribe their jurisdiction and powers, and to alter or amend the same at any time. When any municipality shall be abolished, provision shall be made for the protection of its creditors."
In the opinion of Mr. Justice WHITFIELD in Waybright v. Duval County, 142 Fla. 895, it was said:
"The Constitution of Florida provides that specific *Page 30 
classes of legislative enactments shall be by general laws. Other enactments may be by special or local laws, or by general laws when not otherwise required by the Constitution."
"The validity of the statute in question should be tested by all of the applicable provisions of the Constitution rather than by Section 20, Article III, alone. See State ex rel. v. The County Commissioners of Duval County, 23 Fla. 483. This case was an action to compel county commissioners to call an election under the provision of a special statute establishing the City of Jacksonville.
Sections 20 and 21 of Article III were urged to strike down the legislative Act. Justice RANEY speaking for the Court said:
"If this and the preceding sections were all there is to be found in our Constitution upon the subject of special or local laws and municipalities, it would be clear that the purpose and intention of the framers of that instrument were that the proviso to Section 21 would control special legislation incorporating a city or town, or excepting an existing municipality from the general and uniform system of laws governing the class of municipalities to which it might belong."
Quoting further it was said:
"Turning our attention to Section 8 of Article VIII, what do we find it to be? It is an express and unqualified declaration of the power of the Legislature to deal with municipalities 'at any time,' according as and whenever the public good might require the establishment or abolishment, the alteration or amendment, of any municipal government." *Page 31 
Should the test be made without regard to the entire Constitution we could not uphold the creation of a county court by legislative Act. Those Acts are not uniform. In one county a claim for $300.00 must be brought in a county court. In the adjoining county the jurisdiction may be in the circuit court. There is no uniformity there. The Acts are good however by virtue of a special constitutional provision. The same is true here regarding Section 8 of Article VIII, supra.
Quoting further from the same opinion:
"Such being the fact, it is plain that the intention of the framers of the Constitution in putting Section 8, of Article VIII, in the Constitution, was to qualify the general effect of Section 21, of Article III, or, in other words, to exempt special legislation as to cities and towns from its effect. The result of any other construction is to render the former section of no effect whatever as a part of the Constitution." . . .
"If the proviso of Section 21, of Article Ill, applies to cities and towns it must to counties; to make a new county of a part or parts of an existing county or counties is no less logical legislation than to make a city or town of the same. As between counties on the one hand and municipalities on the other, there is to be noticed only the express provisions as to time in Section 8, but also the fact that the declaration of power extends not only to the establishment of municipalities but to providing for their government, prescribing their jurisdiction and powers, and to altering and amending the same, thus indicating a more extensive exception of municipal, than of county legislation, from the trammels of such proviso. A like discrimination is shown by Section 20 of Article *Page 32 
III, which, as appears at the outset of this opinion, absolutely prohibits any special legislation as to several matters of county government, without extending the same prohibition in the case of municipalities. When we consider the part which county officials perform in administering the general laws of the State, this discrimination appears entirely reasonable."
"In construing a constitution the whole of it is to be examined with a view to arriving at the true intention of each part effect is to be given, if possible, to the whole instrument, and to every section and clause. If different portions seem to conflict, the duty of the courts is to harmonize them if possible, and to lean in favor of a construction which will render every word operative rather than one which may make some words idle and nugatory. One part may qualify another so as to restrict its operation or apply it otherwise than the natural construction would require if it stood by itself; but one part is not to be allowed to defeat another, if by any reasonable construction the two can be made to stand together. Cooley C. L., 70, 71. The view we take is the only one which gives any effect or operation to Section 8. This view makes it qualify the operation of proviso to Section 21, whereas any other construction would make Section 8 entirely nugatory."
"Legislation as to municipalities may be enacted at any time. 'It is the duty of the court to give effect, if possible, to every clause and word of a statute, avoiding if it may be any construction which implies that the Legislature was ignorant of the meaning of the language it employed.' Montclair v. *Page 33 
Ramsdell, 107 U.S. 152. The same is true of Constitutions and Conventions which frame them."
In City of St. Petersburg v. English, et al., 54 Fla. 598, it was said referring to corporate charter of municipal corporations:
"The charter, as it is called, consists of the creative Act and all laws in force relating to the corporation, whether in defining its powers or regulating their mode of exercise."
In City of Jacksonville v. Bowden, 67 Fla. 181, it was said:
"Uniformity is not required in the character and number or in the powers and duties of municipal officers." See also Middleton v. St. Augustine, 42 Fla. 287, the majority opinion is predicated upon the theory that: "A particular municipal corporation and an individual or private corporation would not be treated alike. . . ."
This position is not in harmony with the prior decisions of this Court.
In Williams v. City of Jacksonville, 118 Fla. 671, this Court in quoting from Crumbley v. City of Jacksonville (102 Fla. 421,138 So. 488), said:
"Furthermore, the Legislature might reasonably deem it wise and necessary to throw certain safeguards around municipal corporations to protect them against unfounded or fraudulent claims, which safeguards might not be deemed necessary in order to afford protection to private corporations even when engaged in some one or more of similar activities. It might have been in the legislative mind that private corporations or individuals engaged in business for profit may be depended upon to take care of their own interests and make prompt and efficient investigation of all claims *Page 34 
made or likely to be made against them. On the other hand, cities, with miles of streets and electric lines, etc., cannot keep them under watch all the time, and, unless promptly notified of injuries received, or alleged to have been received, cities might frequently find themselves unable to ascertain the actual facts of bona fide claims, and seriously handicapped in defending against fraudulent claims. There are so many differences between public corporations on the one hand and private corporations and individuals on the other, and there being an express grant of broad powers to the Legislature in Section 8 of Article VIII of the Constitution with reference to municipal corporations, that we cannot see our way clear to hold that the Legislature was making an arbitrary and unreasonable classification when it provided that, as a condition precedent to suit, a party must give a reasonable notice to the city of the nature and character of his claim and the circumstances under which it arose, so that the public funds of the city might be protected by ample opportunity for its officials to make invesitgation of the facts while there was yet opportunity to make that investigation efficiently and effectively."
Chapter 6683, Special Acts of 1913 is entitled: "An Act to abolish the Present Municipal Government of the Town of Eustis, Lake County, Florida, and to Organize a Town Government for the Same and to Provide Its Jurisdiction and Powers; and to Erect the Same into an Independent Road District of Lake County." It is not "an Act regulating the practice in courts of justice," and contains no provisions on such latter legislative subject.
The provision of Section 4, Article XIV, of *Page 35 
Chapter 6683, "that suits on all causes of action, of whatever kind or nature, accruing against the Town of Eustis shall be instituted within six months after the cause of action accrues," is a part of and matter properly connected with the subject expressed in the title of the Act and is properly included in the Act. The authority, rights and duties of a municipality are conferred by statutes enacted to establish and to abolish a municipality, to provide for its government and to prescribe its jurisdiction and powers, under Section 8, Article VIII, of the State Constitution. Section 24, Article III, requires the Legislature to establish a uniform system of county and municipal government, which shall be applicable except in cases where local or special laws are provided by the Legislature that may be inconsistent therewith." The amendment to Section 24 of Article III, adopted at the polls in November, 1934, does not become effective until the Legislature classifies the cities and towns of the State as required by the amendment of 1934. Section 20, Article III, of the Constitution relates to matters not municipal in their nature and such section does not control enactments under Section 8, Article VIII. See amendment to Section 21, Article III, adopted in 1938.
  WHITFIELD, J., concurs. *Page 36